Matter of Eric E.F. v Robin A.H. (2018 NY Slip Op 07626)





Matter of Eric E.F. v Robin A.H.


2018 NY Slip Op 07626


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND WINSLOW, JJ.


1238 CAF 17-01237

[*1]IN THE MATTER OF ERIC E.F., PETITIONER-APPELLANT,
vROBIN A.H. AND LACEY N.D., RESPONDENTS-RESPONDENTS. (APPEAL NO. 1.) 


PAUL A. NORTON, CLINTON, FOR PETITIONER-APPELLANT. 
LAW OFFICES OF GUSTAVE J. DETRAGLIA, JR., UTICA (MICHELE E. DETRAGLIA OF COUNSEL), FOR RESPONDENTS-RESPONDENTS.
PETER J. DIGIORGIO, JR., UTICA, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Oneida County (Joan E. Shkane, J.), entered June 2, 2017 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition for modification of custody and visitation. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 12, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court